People v Braswell (2017 NY Slip Op 03050)





People v Braswell


2017 NY Slip Op 03050


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Richter, Andrias, Kahn, Gesmer, JJ.


3598 2894/13

[*1]The People of the State of New York, Respondent,
vCharles Braswell, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered April 28, 2014, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of two years, unanimously affirmed.
Defendant did not preserve his argument that the court failed to follow the proper procedures in denying his request for youthful offender treatment (see People v Samms, 95 NY2d 52, 57 [2000]), and we decline to review these claims in the interest of justice. As an alternative holding, we find them unavailing.
After making the type of inquiry required by People v Rudolph (21 NY3d 497 [2013]), the court properly exercised its discretion in denying YO treatment, in light of the seriousness of the offense.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK